SUPPLEMENT DATED DECEMBER 10, 2009 TO PROSPECTUSES DATED MAY 1, 2009 FOR MFS REGATTA GOLD, MFS REGATTA PLATINUM AND MFS REGATTA CHOICE PROSPECTUS DATED MAY 1, 2008 FOR MFS REGATTA EXTRA PROSPECTUSES DATED MAY 1, 2007 MFS REGATTA CHOICE II AND MFS REGATTA FLEX II PROSPECTUS DATED JULY 18, 2006 FOR MFS REGATTA CLASSIC PROSPECTUSES DATED MAY 1, 2006 FOR MFS REGATTA ACCESS AND MFS REGATTA FLEX FOUR ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) SUN LIFE OF CANADA (U.S.) VARIABLE ACCOUNT F This supplement contains information regarding a change to aninvestment option thatis available under your Contract. Effective on February 8, 2010, the name of the following investment option will be changed: Old Name New Name MFS® Global Total Return Portfolio MFS® Global Tactical Allocation Portfolio Please retain this supplement with your prospectus for future reference. SLUS
